            Case 16-11143-BLS     Doc 94       Filed 07/02/20   Page 1 of 1




                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE

In re:                                     )
                                           )
JAMES COSTON, JR.                          )     Chapter 13
                                           )
                                           )     Case No. 16-11143 (BLS)
                           Debtors.
                                           )


                        NOTICE OF ADDRESS CHANGE

         PLEASE TAKE NOTICE THAT the above-captioned Debtor’s new address is:

James Coston, Jr.
2812 W. 10th Street
Chester, PA 19013

Date: July 2, 2020                         CECCOTTI & MASTEN


                                      By: /s/ Robert I. Masten, Jr.
                                          Robert I. Masten, Jr, Esq. (Bar No. 5033)
                                          2055 Limestone Road, Ste. 200-H
                                          Wilmington, DE 19808
                                          (302) 358-2044
                                          (302) 353-4238 (fax)
                                           rmastenlaw@gmail.com
